

115 HRES 885 IH: Expressing the sense of the House of Representatives regarding our national debt.
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 885IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Norman submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives regarding our national debt.
	
 Whereas our national debt exceeds $20 trillion; Whereas each citizen of the United States would owe over $63,000 to pay off the national debt if they were forced to pay out-of-pocket;
 Whereas the national debt is expected to exceed $30 trillion within the next decade; Whereas when the national debt continues to grow at an alarming rate, the probability of a fiscal crisis increases;
 Whereas financial waste and inefficiencies are prevalent in the Federal Government, illustrated by more than 250 areas identified in past Government Accountability Office reports where reforms are needed to reduce duplication and overlap;
 Whereas agencies have Office of Inspector Generals and the Government Accountability Office exists in order to monitor Federal spending and identify areas of waste and inefficiency;
 Whereas each Member of Congress is elected by, and works for, their constituents who pay taxes; Whereas each Member is elected to ensure that taxpayers’ dollars are used responsibly;
 Whereas Congress has the fundamental responsibility to efficiently utilize the power of the purse; and
 Whereas the House should find budgetary savings of at least $40 billion each fiscal year: Now, therefore, be it
	
 That the House of Representatives— (1)believes the national debt is rising unsustainably and needs to urgently be addressed; and
 (2)encourages each Member of the House of Representatives to introduce and advocate for legislation to find at least $100 million of Federal programs to cut spending from each fiscal year, aside from annual Appropriations bills.
			